      Case 4:20-cr-00288-DPM Document 81 Filed 03/10/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                      No. 4:20-cr-288-DPM-2-5

BRITT ANY DAWN JEFFREY;
EMILY NOWLIN; ALINE A.
ESPINOSA-VILLEGAS; and
RENEA GODDARD                                             DEFENDANTS

                                ORDER
     1.   The trial for codefendant Lungaho was previously
continued to 27 September 2021. Doc. 22. There has been no severance.
Jeffrey, Nowlin, Espinosa-Villegas, and Goddard's trial is rescheduled
for 27 September 2021 at 9:30 a.m., too. The period of delay caused by
this continuance is excluded under the Speedy Trial Act. 18 U.S.C.
§ 3161(h)(6).

     2.   Unopposed motions, Doc. 68, 79 & 80, denied as moot.
     So Ordered.



                                 D .P. Marshall Jr.
                                 United States District Judge

                                    /0   M.~    ;).OJ-(
